IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: G.M.C., A MINOR      : No. 151 EAL 2018
                                         :
                                         :
PETITION OF: K.F.C., FATHER              : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of May, 2018, the Petition for Allowance of Appeal is

DENIED.